Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/434,400 filed on 06/07/2019.   Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as unpatentable by Lowrie (Pub. No.: EP 3323664) in view of Zhang et al. (Pub. No.: CN 204283481).  



Claim 1 A method for electric power distribution in a high performance electric vehicle/track car (Abstract; ¶¶ 1; 8; Figs.1-2), the method comprising:
receiving information associated with a state of charge of a first battery pack (a vehicle control unit (VCU) 10 receives state of charge (SoC) information that describes the charge states of a front battery 15 (first battery pack) - ¶ 33; Figs.1-2), wherein the first battery pack supplies electric power to a front electric motor configured to drive a front axle of the high performance electric vehicle/track car (front motors 17a, 17b/17 receive current from the front battery 15 (first battery pack) via front inverter 13 - ¶ 30; Figs.1-2);
receiving information associated with a state of charge of a second battery pack (a vehicle control unit (VCU) 10 receives state of charge (SoC) information that describes the charge states of a rear battery 16 (second battery pack) - ¶ 33; Figs.1-2), wherein the second battery pack supplies electric power to a rear electric motor configured to drive a rear axle of the electric mining machine (rear motors 18a, 18b/18 receive current from the rear battery 16 (second battery pack) via reare inverter 14 - ¶ 30; Figs.1-2);
comparing the state of charge of the first battery pack to the state of charge of the second battery pack (in step 32, it is determined by the electric-vehicle controller that the charge state of the front battery 15 (first battery pack) is a predetermined amount lower than the charge state of the rear battery 16 (second battery pack) - ¶ 49; Figs.1-3); and
upon determining that the state of charge of the second battery pack is lower than the state of charge of the first battery pack, reducing electric power to the rear electric motor of the electric vehicle (the VCU 10 is configured to reduce the current provided from the rear battery 16 (second battery pack) to the rear motors 18a-b/18 and increase the current provided from the front battery 15 (first battery pack) to the front motors 17a-b/17 when the SoC of the rear battery 16 (second battery pack) is at least a predetermined amount lower than the SoC of the front battery 15 (first battery pack) - ¶¶ 36; 49; Figs.1-3).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Lowrie does not explicitly describe that if the SOC of the second battery pack is greater than the SOC of the first battery pack, increasing electric power to the rear electric motor of the electric vehicle.  However, Lowrie in ¶ 37 describes that reducing the power to the rear motors works to balance or equalize the SoC of the two batteries.  It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Lowrie’s invention by balancing or equalizing the SoC of the two batteries if the SOC of the second battery 
With respect to claim 1 Lowrie does not explicitly describe that the electric vehicle is electric mining machine.
As to claim 1 Zhang in combination with Lowrie discloses the electric vehicle that is electric mining machine (Abstract; ¶¶ 33-35; 40; Fig.2).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Zhang’s teaching regarding the electric vehicle that is electric mining machine to modify Lowrie’s invention by providing ease replaceable from outside having explosion-proof function battery, thereby implementing easy maintained and working safety electric mining machine (¶¶ 23; 35) .
4. Claims 8 and 15 describe similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
5.  As to claims 2-3, 6, 9-10, 13, 16-17 and 19 Lowrie in combination with Zhang recites:
Claims 2, 9, 16 The method/control system/electric mining machine, wherein upon determining that the state of charge of the second battery pack is greater than the state of charge of the first battery pack, the method further comprising decreasing electric power to the front electric motor of the electric mining machine (¶¶ 11; 13; 15-16; Figs.1-3); 
Claims 3, 10, 17 The method/control system/electric mining machine further comprising: upon determining that the state of charge of the first battery pack is greater than the state of charge of the second battery pack, increasing electric power to the front electric motor of the electric mining machine (Abstract; ¶¶ 13; 15; 18-19; Figs.1-3);
Claims 6, 13, 19 The method/control system/electric mining machine, wherein the front axle and the rear axle are not mechanically linked (Abstract; ¶¶ 11; 13; 15; 48).
6.  Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as unpatentable by Lowrie in view of Zhang and further in view of Crain et al. (U.S. Pub. No.: 20180086343).  
With respect to claims 4-5, 11-12 and 18  Lowrie and Zhang do not explicitly describe the method/control system/electric mining machine, wherein upon determining that the state of charge of the second battery pack is greater than the state of charge of the first battery pack, the method further comprising charging the first battery pack during regenerative braking.
As to claims 4-5, 11-12 and 18 Crain in combination with Lowrie and Zhang describes the method/control system/electric mining machine, wherein upon determining that the state of charge of the second battery pack is greater than the state of charge of the first battery pack, the method further comprising charging the first battery pack during regenerative braking (Abstract; ¶¶ 14; 39-42; 44; 54-55; 61; Fig.2A).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Crain’s teaching regarding the method/control system/electric mining machine, wherein upon determining that the state 
7.  Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as unpatentable by Lowrie in view of Zhang and further in view of Chidester et al. (U.S. Pub. No.: 20170005371).  
With respect to claims 7, 14, 20 Lowrie and Zhang do not explicitly describe the method/control system/electric mining machine, wherein the electric mining machine further comprises an auxiliary battery pack; and wherein the auxiliary battery pack is configured to supply electric power to the rear electric motor and the front electric motor of the electric mining machine during replacement of a battery pack.
As to claims 7, 14, 20 Chidester in combination with Lowrie and Zhang describes the method/control system/electric mining machine, wherein the electric mining machine further comprises an auxiliary battery pack (Abstract; ¶ 39; Figs.4-7); and wherein the auxiliary battery pack is configured to supply electric power to the rear electric motor and the front electric motor of the electric mining machine during replacement of a battery pack (Abstract; ¶ 7; 9; 59-61).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Chidester’s teaching regarding the method/control system/electric mining machine, wherein the electric mining machine further comprises an auxiliary battery pack; and wherein the auxiliary battery pack is configured to supply electric power to the rear electric motor and the front electric motor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851